     Case 19-05657-dd     Doc 151   Filed 02/14/20 Entered 02/14/20 16:39:16      Desc Main
                                    Document     Page 1 of 3
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 19-05657-jw



                                            ORDER



The relief set forth on the following pages, for a total of 3 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           02/14/2020




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 02/14/2020
       Case 19-05657-dd       Doc 151  Filed 02/14/20 Entered 02/14/20 16:39:16            Desc Main
                                       Document     Page 2 of 3
                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA

   IN RE:                                                CHAPTER 11
                                                         CASE NO: 19-05657-JW
   Amir Golastan Parast
                                                         ORDER CONVERTING CASE UNDER
                                                         CHAPTER 11 TO CASE UNDER CHAPTER 7

                                Debtor(s).


        Upon consideration of the motion of the debtor under 11 U.S.C. § 1112 for conversion of this
 case from chapter 11 to chapter 7 of title 11 of the United States Code, and if the debtor is moving to
 convert under 11 U.S.C. § 1112(a), the records of the Clerk of Court reflect that the debtor is a debtor
 in possession, the case was not commenced as an involuntary case under chapter 11, and the case has
 not been converted to a case under chapter 11 other than on the debtor's request, it is,

       ORDERED that this case be, and the same hereby is, converted to a case under chapter 7 of title
11 of the United States Code; and it is further

      ORDERED that the debtor file with the Court, within fourteen (14) days of the entry of this Order:

      (1)     final statements of profit and loss and cash position through the date of conversion;

      (2)     revised schedules if appropriate, including revised schedules D, E/F, G, and H showing
              claims or interests against the debtor arising subsequent to the entry of the order for relief
              while this case was being administered under chapter 11;

      (3)     a mailing matrix, if not previously filed; and

      (4)     a description of any post-petition transactions that should be reflected in a statement of
              affairs filed as of the date of conversion.

         FURTHER ORDERED that, within thirty (30) days of the entry of this Order or before the first date
 set for the meeting of creditors, whichever is earlier, the debtor shall file with the Court a statement of
 intention as to any property encumbered by consumer debt.

        IT IS FURTHER ORDERED that

        (1)    The debtor shall immediately turn over to the chapter 7 interim trustee all estate property and
               records which the trustee shall reasonably request;
        (2)    The debtor shall immediately cease all business operations and take all necessary and
               appropriate action to ensure that estate assets are properly preserved for the chapter 7
               interim trustee;
        (3)    The debtor shall immediately relinquish control of its operations and estate property to the
               interim trustee and permit the interim trustee and the trustee’s agents unlimited reasonable
               access to estate property;
        (4)    It is expected that debtor shall cooperate fully with the interim trustee, upon the appointment
               by the United States trustee of such interim trustee;
      Case 19-05657-dd      Doc 151     Filed 02/14/20 Entered 02/14/20 16:39:16 Desc Main
                                       Document       Page 3 of 3
      (5)    The examiner, if any, appointed in the chapter 11 case shall be relieved of all duties and
             responsibilities regarding this estate upon the appointment by the United States trustee of
             the chapter 7 interim trustee; and

      (6)   The clerk shall forward a copy of this Order to the debtor and the United States trustee.
       Failure to comply with this Order may result in the dismissal of the case. Should this case be
dismissed for any reason, any fees due to the Clerk of Court pursuant to 28 U.S.C. § 1930 and the
appendix thereto, or any fees due to the United States trustee pursuant to 28 U.S.C. § 1930(a)(6), shall
be paid within ten (10) days of the entry of the order of dismissal.

      AND IT IS SO ORDERED.
